Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00560-CR
____________
 
RICARDO RODRIGUEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County, Texas
Trial Court Cause No. 1064544
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of aggravated assault.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on June 1, 2006, to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal.  
 




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)